EXHIBIT 21.1 LIST OF SUBSIDIARIES BROADVISION,INC. AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT ▪ BroadVision France, S.A., organized under the laws of France ▪ BroadVision Germany GmbH, organized under the laws of Germany ▪ BroadVision U.K.,Ltd., organized under the laws of the United Kingdom ▪ BroadVision Srl, organized under the laws of Italy ▪ BroadVision Iberica S.A., organized under the laws of Spain ▪ Nihon BroadVision KK, organized under the laws of Japan ▪ Interleaf GmbH, organized under the laws of Germany ▪ BroadVision System PVT LTD., organized under the laws of India ▪ BroadVision Delaware LLC, organized under the laws of the state of Delaware ▪ BroadVision Barbados Ltd., organized under the laws of Barbados ▪ BroadVision OnDemand (Beijing) Ltd., organized under the laws of China
